Citation Nr: 1327763	
Decision Date: 08/29/13    Archive Date: 09/05/13

DOCKET NO.  10-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a disability evaluation in excess of 10 percent for ulnar nerve neuropathy of the right upper extremity prior to May 28, 2013 and to a disability evaluation in excess of 30 percent thereafter.  

2. Entitlement to an initial compensable disability evaluation for a shell fragment wound (SFW) scar on the right upper extremity.  

3. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from February 1951 to March 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file was subsequently transferred to the VA RO in St. Petersburg, Florida.  

In a June 2013 rating decision, the RO increased the Veteran's disability evaluation for ulnar nerve neuropathy from 10 percent to 30 percent, effective May 28, 2013.  When a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from April 2012 to May 2013.  In the June 2013 Supplemental Statement of the Case (SSOC), the RO stated that the same evidence that was reviewed for the June 2013 rating decision was reviewed for the SSOC.  In the June 2013 rating decision, the RO specifically stated that the Veteran's VA treatment records through May 2013 were reviewed prior to the adjudication of the claims.  Therefore there is no prejudice to the Veteran in the Board's adjudication of his claims. 

The Veteran testified at a hearing in April 2013 before the undersigned.  A copy of the transcript has been associated with the claims file. 

In December 2012 and May 2013,  the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development and it has now been returned to the Board.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to May 28, 2013, the Veteran's peripheral neuropathy of the right ulnar nerve manifested as no more than moderate incomplete paralysis of the major ulnar nerve.  

2. For the entire appeal period, the Veteran's peripheral neuropathy of the right ulnar nerve did not manifest as severe incomplete paralysis of the major ulnar nerve.  

3. The Veteran's entry and exit SFW scars are painful, but not unstable.  


CONCLUSIONS OF LAW

1.  The criteria for no more than a 30 percent disability evaluation prior to May 28, 2013 for peripheral neuropathy of the right ulnar nerve have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8615, 8616 (2012).

2.  The criteria for a disability evaluation in excess of 30 percent for peripheral neuropathy of the right ulnar nerve have not been met \during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Codes 8516, 8616 (2012).

3. The criteria for an initial 10 percent disability evaluation for SFW scars of the right upper extremity have been approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Code 7804 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must be provided to the Veteran prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's right ulnar nerve neuropathy claim, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

With regard to the Veteran's SFW scars, his appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of prejudice with regard to the notice in this case, hence further VCAA notice is not required with regard to the initial rating appeal. 

VA has satisfied its duty to notify by issuing pre-adjudication notice letters in October 2009 and November 2009.  The letters advised the Veteran of what evidence was required to substantiate his increased evaluation claims, and of his and VA's respective duties for obtaining evidence.  They provided notice regarding the disability evaluation and effective date elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The duty to assist provisions of the VCAA have been met.  The claims file contains service treatment records (STRs), reports of post-service medical treatment, and reports of VA examinations in October 2009, December 2009, and May 2013.  The examinations were adequate because they were based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder (with the exception of the December 2009 examination), and appropriate diagnostic tests.  

He testified at a hearing in April 2013.  During this hearing, the undersigned clearly identified the issues on appeal and suggested the submission of evidence that would assist the Veteran in substantiating his claims.  Specifically, the Veteran was asked about which VA medical facilities he went to and whether he also received treatment from private physicians.  The undersigned informed the Veteran that his evidence needed to show an increase in the severity of his disabilities.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

This case was remanded in December 2012 so the Veteran could testify at a hearing and again in May 2013 so additional VA treatment records could be obtained and he could be afforded new VA examinations.  He testified at a hearing in April 2013, his outstanding VA treatment records were associated with his electronic claims file, and he underwent adequate examinations in May 2013.  There was substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal.  He has been given ample opportunity to present evidence and argument in support of his claims.  Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2012). 

II. Increased Evaluation Claims

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.20 (2012).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Consideration must given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

The Veteran's entire history is to be considered when making disability evaluations.  38 C.F.R. § 4.1.  Where an increase in the disability rating is at issue, as is the case with the Veteran's ulnar neuropathy claim, the present level of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes, however, that the rule articulated in Francisco does not apply to the Veteran's SFW scars claim, because the appeal of this issue is based on the assignment of an initial evaluation following an initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Id.  Staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed); Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed). 

The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

A. Right Ulnar Neuropathy

Prior to May 28, 2013, the Veteran's right ulnar neuropathy was evaluated as 10 percent disabling under Diagnostic Code 8616, neuritis of the ulnar nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8616.  As of May 28, 2013, it was evaluated as 30 percent disabling under Diagnostic Code 8616.  The Veteran is right-handed; the applicable rating criteria are for the major arm.  

Neuritis of the ulnar nerve is evaluated according to the rating criteria in 8516, paralysis of the ulnar nerve.  Id.  Under Diagnostic Code 8516, for the major arm, mild incomplete paralysis of the ulnar nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 30 percent disabling; and severe incomplete paralysis is rated as 40 percent disabling.  Complete paralysis of the ulnar nerve warrants an 60 percent evaluation; with the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb flexion of wrist weakened.  38 C.F.R. § 4.124a.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.  

"Neuritis is defined as inflammation of a nerve, a condition attended by pain and tenderness over the nerves, anesthesia and paresthesias, paralysis, wasting, and disappearance of the reflexes."  Barclay v. Brown, 4 Vet. App. 161, 163 (1993).  The Veteran has not been diagnosed with neuritis.  The medical evidence reflects a diagnosis of right ulnar nerve neuropathy.

The Veteran underwent a VA peripheral nerves examination in October 2009.  He complained of constant numbness in his right ulnar nerve distribution in his right hand and forearm.  He reported occasional hand cramps and that his wrist was weak.  He wore a brace on his wrist and elbow.  Upon examination, he had decreased sensation.  His strength was 4/5, indicating active movement against some resistance.  His grip strength was 1+.  He was able to fully oppose all four fingers on his hand and move them to the transverse crease.  His ranges of motion were limited but not painful.  His dorsiflexion was 45 degrees, his palmar flexion was 40 degrees, his ulnar and radial deviation were 20 degrees each.  Normal ranges of motion for the wrist are as follows: dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  38 C.F.R. § 4.71, Plate I (2012).  The Veteran has lost a significant amount of motion with the exception of radial deviation, which was normal.  The examiner diagnosed the Veteran with sensory ulnar neuropathy with decreased strength in the right hand.  

At his December 2009 VA examination for scars, the Veteran reported constant numbness in his right hand and forearm with occasional hand cramps.  He stated that his right arm became numb with use and that his right wrist was weak.  He sometimes wore a brace.  He stated that his grip strength was decreased; he dropped dishes and other objects.  He also had difficulty using screwdrivers and other hand tools.  

The Veteran's VA treatment records show complaints of right arm pain prior to May 28, 2013.  An October 2007 x-ray shows retained foreign bodies in the right arm with "no appreciable arthritis."  A December 2009 x-ray noted no acute abnormalities other than metallic fragments within the medial aspect of the elbow at the level of the joint space.  

In November 2009, the Veteran stated that he had problems using his right arm and hand.  He had to wear an elbow and wrist brace to perform yard work.  He stated that he was right handed and that he was "unable to do certain things" because of his right ulnar neuropathy.  

A May 2010 private nerve study showed that there was electrodiagnostic evidence of involvement of the ulnar and radial sensory nerves as well as the median motor nerve in the right arm.  There were no signs of denervation.  Dr. S. C. noted that the Veteran's problem could not be explained by a single nerve lesion and that the ulnar nerve did not seem to be compressed at the cubital tunnel and there were no signs of carpal tunnel syndrome or of an isolated cervical radiculopathy.  

In April 2013, the Veteran testified at a hearing before the undersigned.  He stated that he was right-handed, but needed to perform some of his activities of daily living with his left hand.  The Veteran's representative asked him if he had "complete paralysis" and the Veteran responded in the affirmative, explaining that at times his "whole arm" went numb.  It fell asleep while the Veteran was using it.  He stated that he did not have "complete paralysis" every day, all day.  He testified that he had weakness in his arm and his representative asked him to categorize his strength on a scale where 5/5 was normal.  The Veteran stated that his grip strength was 1/5. He testified that he could move his fingers "a little" without pain but that he could not grasp some things, for example, he could not pull the tail off a cooked lobster.  He stated that he used to work in landscaping but had to assume a supervisory role because of his neuropathy.  

The medical and lay evidence of record prior to May 28, 2013 does shows that the Veteran's disability picture more closely approximated moderate incomplete paralysis.  The Board finds that the evidence of record shows that the Veteran has, at worst, moderate incomplete paralysis of the ulnar nerve.  His symptoms manifested as numbness, decreased strength, and significant limitation of motion of the wrist without pain.  Although his examination in October 2009 showed that he had active movement against "some" resistance rather than "full" resistance, this decrease does not represent severe incomplete paralysis because he is able to move his elbow, wrist, and fingers against some resistance, as opposed to having only active movement against gravity, no active movement against gravity, only palpable or visible contraction, or total paralysis on examination.  The evidence shows that the Veteran's symptomatology from his right ulnar neuropathy more closely approximates moderate incomplete paralysis of the ulnar nerve, but not severe incomplete paralysis.  To this extent, the appeal is granted.  38 C.F.R. §§ 4.3, 4.7, 4.124a. 

On May 28, 2013, the Veteran underwent a VA peripheral nerves examination.  The examiner diagnosed peripheral neuropathy of the ulnar nerve and found that the Veteran is right handed.  The Veteran reported constant pain in his right upper arm as well as severe paresthesias, dysesthesias, and numbness.  His elbow and wrist strength on flexion and extension was normal at 5/5.  His grip and thumb to finger pinch strength was 4/5, indicating active movement against some resistance.  His right brachiordalis reflex was 1+, indicating hypoactivity.  He had decreased sensation in his inner and outer forearm and his hand and fingers.  There were no trophic changes.  The examiner noted that the Veteran had an abnormal EMG study in May 2010.  The examiner specifically found that the Veteran had moderate incomplete paralysis of the right ulnar nerve, and that his functioning is not so diminished that amputation of the extremity and use of a prosthesis would equally serve him.  The examiner concluded that the Veteran's peripheral neuropathy did not impact his ability to work.  

Following the May 28, 2013 VA examination, which was the basis for the increase in the Veteran's disability evaluation in the June 2013 rating decision on appeal, no additional medical or lay evidence pertinent to the Veteran's peripheral neuropathy was submitted.  

Based on the May 2013 VA examination, the Board finds that the Veteran's disability picture from peripheral neuropathy of the ulnar nerve does not more closely approximate severe incomplete paralysis of the ulnar nerve for the same reasons as discussed above.  Further, the examiner specifically determined that the Veteran has moderate incomplete paralysis of the ulnar nerve and that it did not impact his ability to work.  The examiner did not find a decrease in strength beyond was found in previous examinations, at worst, the Veteran's strength allowed active movement against some resistance.  The preponderance of the evidence is against the claim so the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.  There is no evidentiary basis upon which to assign a rating in excess of 30 percent and since there is no basis for assigning an increased rating, there is no basis for staging the Veteran's evaluation further.  Hart, 21 Vet. App. at 505.

B. SFW Scars of the Right Upper Extremity

The Veteran's SFW scar to the right upper extremity was assigned an initial noncompensable evaluation under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear.  Under Diagnostic Code 7802, a 10 percent evaluation is warranted for scar(s) that are superficial and nonlinear, and that involve an area of 144 square inches (929 sq. cm.) or greater.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118 (2012).

The Board notes that at the May 2013 VA scars examination, the examiner described four linear scars.  Service connection was granted for these scars in a June 2013 rating decision and they are not evaluated as part of the current scar claim on appeal.  The evaluation for the additional four linear scars is not before the Board.  

The evidence of record does not show that the Veteran's SFW scars measure 144 square inches (292 sq. cm) or greater.  At his December 2009 VA scars examination, the examiner noted that the Veteran had an entry wound scar measuring 2.75 cm by .5 cm at its widest area.  His exit wound scar was 4 cm by .5 cm at its widest area.  At his May 2013 scars examination, only the exit wound scar was measured and it had not changed in size since the December 2009 evaluation.  These scars do not cover enough area to warrant a compensable evaluation under Diagnostic Code 7802.  38 C.F.R. § 4.118 (2012).

There are additional potentially applicable Diagnostic Codes for the Veteran's SFW scars.  

Under Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent rating.  A 20 percent rating requires three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118 (2012).  The rating criteria under Diagnostic Code 7804 are disjunctive rather than conjunctive, as demonstrated by "or" separating "unstable" and "painful."  See Melson v. Derwinski, 1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  

At both his December 2009 and May 2013 VA examinations, his scars were found to be stable.  At his December 2009 VA examination, the scars were found to be nontender to palpation.  

At his April 2013 hearing, the Veteran testified that examiners did not specifically ask him if his scars were painful.  He stated that the entry and exit wound scars covered a "hole," and that the scars were painful if palpated.  The Veteran is competent to discuss observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  Further, the Board finds his testimony to be credible in this case, as it is confirmed by a later VA examiner.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  His testimony provides probative evidence in favor of his claim.  

At his May 2013 VA examination, the examiner noted that the Veteran had a painful scar on his right upper extremity that was constantly painful and worse upon deep palpation.  At his May 2013 VA peripheral nerves examination, it was also noted that the Veteran had painful scars as a result of his SFW.  Based upon the Veteran's credible testimony and the findings of the VA examiner, the Board finds that a 10 percent evaluation is warranted for the Veteran's painful scars under Diagnostic Code 7804.  38 C.F.R. § 4.118 (2012).  To this extent, the appeal is granted.  

Because the evidence shows that the scars are not unstable, an additional 10 percent evaluation based upon the number of unstable or painful scars is not warranted under Diagnostic Code 7804.  Further, a 20 percent evaluation is not warranted because there are only two scars involved in this appeal: his entry and exit wound scars.  Because he does not have three or four scars that are unstable or painful, a 20 percent evaluation is not warranted.  Id.  

The Veteran's disability picture does not more closely approximate a disability evaluation under any other potentially applicable Diagnostic Code.  As noted above, Diagnostic Code 7802 does not provide for a rating higher than 10 percent.  38 C.F.R. § 4.118 (2012).  

Further, the Veteran's disability picture does not more closely approximate a 20 percent evaluation under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Under Diagnostic Code 7801, a 20 percent rating requires an area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.).  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck. 38 C.F.R. § 4.118 (2012).  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.   

In this case, the Veteran has a qualifying scar because the May 2013 examiner found it to be deep and nonlinear.  However, the measurements of the Veteran's entry and exit wound scars do not exceed an area of at least 12 square inches (77 sq. cm).  Therefore Diagnostic Code 7801 is not favorable to the Veteran.  

Under Diagnostic Code 7805, any disabling effects of other scars (including linear scars), and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 not considered in a rating provided under Diagnostic Codes 7800-7804 are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118 (2012).  In this case, no additional disabling effects have been attributed to the Veteran's SFW scars.  At his December 2009 scars examination, the Veteran reported that he did not receive treatment for his scars.  The examiner concluded that the scars did not cause limitation of function of his right arm.  At his April 2013 hearing, the Veteran did not testify that his scars caused limitation of function.  At his May 2013 scars examination, the examiner concluded that the scars did not cause functional limitation or impact his ability to work.  Therefore, no disabling effects of the scars are ratable under Diagnostic Code 7805.  

In conclusion, affording him the benefit of the doubt, the Veteran's entry and exit wound scars more closely approximate the criteria for an initial 10 percent evaluation under Diagnostic Code 7804 as opposed to a noncompensable evaluation under Diagnostic Code 7802.  38 C.F.R. §§ 4.3, 4.7, 4.118 (2012).  The Veteran's symptoms have not met the criteria for a higher rating than 10 percent at any time since the effective date of his award, so the Board may not stage his rating.  Fenderson, 12 Vet. App. at 125-26. 

C. Extraschedular Evaluations 

The Board has considered whether referral for an extraschedular rating is appropriate under the provisions of 38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

As described above, the manifestations of the Veteran's peripheral neuropathy of the right ulnar nerve and SFW scars of the right upper extremity are contemplated by the schedular criteria set forth by Diagnostic Codes 8516 and 7804; no examiner has reported an exceptional disability picture with symptoms not represented in the rating schedule.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  Accordingly, the Board has determined that referral of this case for extraschedular consideration is not in order. 


ORDER

Effective September 28, 2009, a 30 percent evaluation is granted for peripheral neuropathy of the right ulnar nerve. 

A disability evaluation in excess of 30 percent for peripheral neuropathy of the right ulnar nerve is denied.  

An initial 10 percent evaluation for SFW scars to the right upper extremity is granted.  



REMAND

When entitlement to a total disability rating based on individual unemployability (TDIU) under the provisions of 38 C.F.R. § 4.16 is raised during the adjudicatory process of evaluating the underlying disabilities, it is part of the claim for benefits for the underlying disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).

Here, the Veteran has claimed entitlement to an increased rating for his service-connected peripheral neuropathy of the right ulnar nerve and SFW scars to the right upper extremity and has stated that he is unable to work.  At his December 2009 scars examination, the Veteran stated that he last worked in 2005, but had to stop working as a truck driver because his peripheral neuropathy prevented him from shifting gears with his right arm.  At his April 2013 hearing, the Veteran stated that he attempted to work at a landscaping business, but had to supervise because he was unable to perform manual labor.  Therefore, under Roberson, an informal claim for TDIU has been raised.

Although the Veteran has asserted that his peripheral neuropathy has prevented him from working, the May 2013 peripheral nerves examiner found that this disability did not impact his ability to work.  However, the Board finds that additional development is needed to properly adjudicate the TDIU claim.  An examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate clinician.  The purpose of the examination is to determine whether the Veteran is unemployable solely due to his service-connected disabilities.  

The following considerations will govern the opinion:

a) The claims folder and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b) All necessary special studies or tests are to be accomplished.  The examiner must take a detailed history from the Veteran.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the case and the claims file, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c) The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. 

d) If the examiner is unable to render the requested opinion(s) without resorting to speculation, he or she must so state.  

2.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


